Citation Nr: 0717236	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left lower abdominal/groin area.  

2.  Entitlement to a disability rating greater than 20 
percent for umbilical hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran testified before the 
undersigned at a Video Conference Board hearing in October 
2002.  A transcript of this hearing is associated with the 
claims folder.  This claim was previously before the Board in 
January 2003 and subsequently remanded in July 2003.    

At the October 2002 hearing, it appears that the veteran may 
have been raising the issue of entitlement to service 
connection for leg numbness secondary to an in-service 
surgery draining a left inguinal abscess.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, to the extent that the 
veteran may wish to pursue this claim, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
residuals of an injury to the left lower abdominal/groin 
area.

3.  The veteran's service-connected umbilical hernia is 
currently manifested by a 4 centimeter (cm) x 3.5 cm x 2.5 cm 
umbilical hernia, which is tender to touch on attempts at 
reduction.  When necessary, a belt is worn and the hernia is 
well supported.


CONCLUSIONS OF LAW

1.  Service connection for residuals of an injury to the left 
lower abdominal/groin area is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a disability rating greater than 20 
percent for umbilical hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Codes 7338, 7339 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected umbilical 
hernia is more disabling than currently evaluated.  He also 
contends that he suffered an injury to the left lower 
abdomen/groin area during service and currently suffers from 
residuals of this injury.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in May 2001.  This letter 
informed the veteran of what evidence was required to 
substantiate the claims for service connection and for an 
increased rating and of his and VA's respective duties for 
obtaining evidence.  Specifically, the May 2001 letter 
contained the requirements for obtaining service connection 
in a section entitled "What Must The Evidence Show To 
Establish Service Connection?" and the requirements for 
obtaining an increased rating in a section entitled "What 
Must The Evidence Show To Establish An Increased 
Evaluation?".  This letter also notified the veteran of VA's 
duty to assist in obtaining evidence for the claim and 
informed the veteran that an examination would be scheduled 
at the VA medical center.    
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The May 2001 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  Specifically, the letter 
requested that the veteran "send the information describing 
additional evidence or the evidence itself to the address at 
the top of this letter."    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  Although the 
May 2001 letter did not provide the veteran with notice of 
the type of evidence necessary to establish an effective date 
for the claims on appeal and did not provide information 
regarding a rating for the groin/abdomen claim, these matters 
were covered in the March 2006 supplemental statement of the 
case.  That document included, in the law and regulations 
portion, a page and a half of information on disability 
ratings and effective dates.  Thus, the Board finds that the 
veteran was provided with adequate notice of these elements.  
Additionally, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection or an increased rating, any question 
as to the appropriate rating or effective date to be assigned 
is rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for an increased rating, 
the duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA treatment records, and VA examination 
reports.  

While the claims folder contains some treatment records from 
Dr. R.C.D., the veteran's private physician, it is unclear 
whether the folder contains all available records from Dr. 
R.C.D.  In September 1992, prior to the initiation of this 
claim, the veteran provided a signed authorization form for 
the RO to obtain records from Dr. R.C.D.  In August and 
September 1995 the RO requested these records, however there 
is no response from the physician regarding these requests.  
The veteran filed the current claim on appeal in February 
2001 and provided a signed authorization for the RO to obtain 
records from Dr. R.C.D. in April 2003.  In September 2004, 
March 2005, and August 2005 the RO made three more attempts 
for these records, however, again there is no response from 
this physician.  Also, in December 2005 the RO informed the 
veteran that they had been unsuccessful in obtaining Dr. 
R.C.D.'s records and informed the veteran that it was his 
responsibility to obtain these records.  The veteran has not 
responded to this letter.  Thus, the Board finds that the 
RO's duty to obtain these records has been satisfied.  

Also, during the October 2002 hearing the veteran referred to 
what appears to be a "Dr. Dezo" and "Dr. Beazley."  
However, there is no indication that the veteran has been 
treated by either a "Dr. Dezo" and "Dr. Beazley" and it 
appears that the veteran was referring to Dr. R.C.D. and 
simply mispronounced the name.  The Board notes that the 
claims file does contain records from this physician.  The 
veteran has not identified any other outstanding evidence to 
be obtained, and the record does not reflect any outstanding 
evidence.  In March 2006, the veteran sent in a signed 
statement indicating that he had no other information or 
evidence to give VA to substantiate his claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board will proceed 
with an analysis of this appeal.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  A request for an increased rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  Conditions which are not specifically 
listed in the rating schedule may be rated by analogy to 
other conditions. 38 C.F.R. § 4.20.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Relevant History

A brief history of this claim is as follows.  During service 
in June 1943 the veteran was seen for a left inguinal abscess 
of unknown origin.  A working diagnosis was made of left 
inguinal adenitis; syphilis lymphogranuloma.  An incision was 
performed and approximately half an ounce of yellow pus was 
drained from the abscess.  The veteran returned to duty in 
July 1943.  In November 1943, he was seen with an umbilical 
hernia, direct, incomplete, reducible.  He was discharged in 
February 1946.  By rating decision in March 1946 the RO 
granted service connection for "hernia, umbilical, small" 
and assigned a non-compensable disability rating.  

In September 1972 the veteran filed a claim for service 
connection for a "stomach condition."  The veteran also 
submitted a statement dated in August 1972 from his private 
physician, Dr. J.A.A., showing treatment for gastritis since 
June 1966 and hernia in the lower right abdomen.  The veteran 
was afforded an examination in August 1973 and at the time of 
the examination the veteran reported that he had suffered 
from an umbilical hernia since childhood.  The diagnosis was 
"chronic gastritis, mild" and "umbilical hernia, small 
operable."  By rating decision dated in August 1973 the RO 
continued to deny a compensable rating for an umbilical 
hernia and denied a claim for pension based on nonservice-
connected gastritis.

In June 1990 the veteran filed a third claim requesting an 
increased rating for umbilical hernia and a new claim for 
service connection for gastritis.  He stated that he was 
requesting "re-evaluation for [his] s/c stomach condition 
and hernia condition."  He was afforded a VA examination in 
August 1990.  The claims file was available for review and 
reviewed.  The examiner noted an umbilical hernia 1-1.25 
inches at the widest point and .75 inches at the narrowest 
point.  The diagnosis was "umbilical hernia, medium-sized, 
with subjective symptoms of pain, reducible" and "ventral 
epigastric hernia with burning sensation, asymptomatic."  
During this examination, the veteran was advised to seek 
surgical treatment for his condition.  By rating decision 
dated in September 1990 the RO continued to deny a 
compensable rating for the hernia disability.

The veteran appealed the September 1990 rating decision.  In 
his substantive appeal, he stated that his hernia was worse, 
and tender and painful, and that it caused stomach problems.  
A September 1991 note from the veteran's private physician, 
Dr. R.C. Dixon, indicated that he had treated the veteran for 
an umbilical hernia since 1982, and that the veteran wore an 
abdominal binder to prevent protrusion.  In June 1992 the 
Board denied an increased rating for the veteran's service-
connected umbilical hernia.  

In September 1992 the veteran filed a fourth claim requesting 
an increased rating for umbilical hernia.  He also provided a 
note from Dr. R.C.D., dated in September 1992, that described 
a two inch umbilical hernia and a three inch ventral hernia.  
This note also showed that the veteran had been wearing a 
belt since 1982.  The veteran was afforded a VA examination 
in January 1993.  The examiner noted an umbilical hernia 
which was collapsed when lying down, 2 1/2 inches by 1 inch 
upon standing, and 3 inches by 2 1/2 inches upon coughing.  It 
was tender to the touch and non-reducible.  The diagnosis was 
"umbilical hernia, symptomatic."  During the examination, 
the veteran stated that he was encouraged to have surgery but 
did not want to since there was no guarantee that he would 
completely recover.  

By rating decision dated in March 1993 the RO confirmed the 
non-compensable rating and the veteran initiated an appeal.  
He was afforded another VA examination in June 1993.  During 
this examination the examiner noted "an umbilical hernia, 
which is not large, measuring 1-3/4 by 1-1/2 inches in 
diameter."  The veteran denied ever being advised to have 
surgery but stated that he did not want to have surgery and 
preferred to wear a belt-like garment.  The impression was: 
1- "umbilical hernia (which is rendered asymptomatic by the 
type garment which patient wears, " 2- "diastasis recti," 
3- "there is no ventral hernia present," 4- "there is no 
recurrent of left inguinal hernia, which patient had repaired 
in the service in 1943, nor is there any inguinal hernia on 
the opposite side," and 5- "patient gives a history which 
could be consistent with peripheral vascular disease, but in 
view of the good bilateral femoral and bilateral dorsalis 
pedis pulses present, is felt not to be present."  In a 
January 1995 decision the Board denied service connection for 
diastasis recti and increased the veteran's service-connected 
umbilical hernia to 10 percent disabling.  The Board's 
decision was confirmed by the Court in November 1996.  

In January 1997 the veteran filed a fifth claim for an 
increased rating for his umbilical hernia claiming that it 
had worsened.  He was afforded a VA examination in February 
1997.  Upon examination the examiner noted a "small, easily 
reducible umbilical hernia which is the size of a 
fingertip."  The diagnosis was umbilical hernia without 
complications.  During this examination the veteran stated 
that surgery was never recommended.  By rating decision dated 
in March 1997 the RO continued the previously assigned 10 
percent disability rating for umbilical hernia.  The veteran 
disagreed with this decision and submitted a March 1997 
statement from Dr. R.C.D. stating that the veteran's 
umbilical hernia is symptomatic and a belt has not improved 
his condition.  The veteran was afforded a hearing before the 
RO in September 1997 and in January 1998 the RO increased the 
veteran's umbilical hernia disability rating from 10 percent 
to 20 percent.  In a February 1998 statement, the veteran 
indicated that he was pleased with the 20 percent rating and 
did not wish to continue his appeal.  

In February 2001 the veteran filed a sixth claim, this time 
for an increased rating for his umbilical hernia and for 
residuals of an injury to the left lower abdomen/groin area.  
He was afforded a VA examination in June 2001.  At the time 
of the examination, the veteran reported that he had a small 
umbilical hernia before entering service and fell on some 
rocks during basic training, injuring his abdomen.  According 
to the veteran, there was no need for surgery at that time.  
He stated that his hernia is no larger than it was at his 
last examination in February 1997 but that it hurts a little 
more than it used to.  His symptoms currently are that he 
needs to take three doses of milk of magnesia per day or he 
gets burning pain in the area right around the umbilicus.  He 
also stated that the hernia was painful to touch.  He 
reported that he had not worn a truss or felt the need to 
wear a truss for at least two years.  Examination of the 
abdomen revealed some sensitivity to touch in the area 
surrounding the umbilicus, but no masses were felt and the 
abdomen was soft in other areas.  The examiner noted that the 
veteran had diastasis recti as well.  Examination of the 
umbilical hernia revealed a 4 centimeter (cm) x 3.5 cm 
hernia, which protrudes approximately 2.5 cm surrounded at 
the base by a slight depression.  It is reducible with light 
touch, although because of a complaint of pain, the examiner 
was not able to insert his fingertip all the way into the 
abdomen.  The diagnosis was 4 cm x 2.5 cm umbilical hernia, 
which is tender to touch on attempts at reduction.  The 
patient does not require a truss to keep it reduced.    

The veteran was afforded a Board videoconference hearing in 
October 2002.  During this hearing the veteran testified that 
he has worn a belt regularly (on a daily basis) since his 
separation from service to support his hernia.  He stated 
that if he did not wear the belt that the protruding 
increased.  He also stated that the belt "does help me" and 
that "sometimes it keeps the pain, sometimes it don't."  He 
also testified that during service he had surgery on his 
hernia and that this surgery resulted in nerve damage to his 
leg (it is unclear from the hearing transcript which leg the 
veteran is referring to).  According to the veteran, he 
currently suffers from numbness in his "leg" and "feet."  
He referenced the lancing procedure that he underwent in 
service, and commented that he had a scar from that.  

The veteran also claimed that he receives regular treatment 
at his local VA medical center.  VA outpatient treatment 
reports dated from August 1981 to June 2004 reflect treatment 
for various disorders including a history of prostate cancer, 
left leg and knee, low back, headaches, and hypertension.

Analysis

1.	Residuals of an injury to the left lower 
abdomen/groin area

The veteran contends that service connection for residuals of 
an injury to the left lower abdomen/groin area is warranted.  
As above, during the October 2002 hearing the veteran 
testified that during service he had surgery on his umbilical 
hernia and that this surgery resulted in nerve damage to his 
leg (it is unclear from the hearing transcript which leg the 
veteran is referring to).  According to the veteran, he 
currently suffers from numbness in his "leg" and "feet."  
The Board construes this testimony to be a new issue and has 
referred adjudication of this issue to the RO in the 
Introduction of this decision.  The veteran did not testify 
about a particular left lower abdomen/groin area injury.  

While the Board notes a history of gastritis, left inguinal 
hernia, ventral epigastric hernia, and diastasis recti, there 
is no evidence of any other current residuals of an injury to 
the left lower abdomen/groin area injury.  During the June 
2001 VA examination, the veteran complained of pain in his 
lower abdomen.  However, pain alone, without a diagnosed or 
identifiable underlying malady or disability, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As was stated earlier, current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board finds that service connection for residuals of an 
injury to the left lower abdomen/groin area is not warranted 
as there is no evidence of a current disability.  The 
veteran's claim for service connection implicitly includes 
the assertion that he has a left lower abdomen/groin area 
disability, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of an actual disability or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Rather, medical evidence on 
this point is required.  In the present case, as discussed 
above, the medical evidence of record simply does not show a 
current left lower abdomen/groin area disability.  
Furthermore, the Board finds that this issue may have been 
previously mischaracterized and is actually an issue 
regarding leg numbness secondary to an in-service surgery 
draining a left inguinal abscess, which the Board referred to 
the RO in the Introduction of this decision.  Therefore, in 
the absence of evidence of a current disability to the left 
lower abdomen/groin, the preponderance of evidence is against 
service connection for residuals of an injury to the left 
lower abdomen/groin area injury, 38 U.S.C.A. § 5107(b) and 
the claim is denied.
    
	2.  Umbilical Hernia

The veteran's umbilical hernia disorder is currently rated as 
20 percent disabling by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7339, which sets forth criteria for 
evaluating postoperative ventral hernias.  Under DC 7339, a 
post-operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  A large hernia that is not well 
supported by a belt under ordinary conditions is evaluated as 
40 percent disabling.  For a 20 percent evaluation, there 
must be a small hernia that is not well supported by a belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Residuals consisting of 
postoperative, healed wound with the use of a belt not 
indicated are evaluated as noncompensable.  38 C.F.R. § 
4.114, DC 7339.

Another relevant diagnostic code is 38 C.F.R. § 4.114, DC 
7338.  Under DC 7338 a 60 percent evaluation is warranted in 
situations where there is a large, post-operative, recurrent 
inguinal hernia, that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A 30 percent evaluation is appropriate in cases 
of a small postoperative and recurrent, or unoperated and 
irremediable, inguinal hernia that is not well supported by 
truss or not readily reducible.  A 10 percent evaluation is 
warranted in cases of a postoperative and recurrent inguinal 
hernia, readily reducible and well supported by truss or 
belt.  38 C.F.R. § 4.114, DC 7338. 

After a review of the evidence, the Board finds the veteran's 
umbilical hernia does not meet the criteria for an evaluation 
in excess of 20 percent under DC 7339.  As noted above, a 20 
percent evaluation requires a ventral postoperative small 
hernia that is not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation requires a ventral 
postoperative large hernia that is not well supported by a 
belt under ordinary conditions is evaluated as 40 percent 
disabling.  In the present case, there is a complete absence 
of any clinical evidence on file which shows that the 
umbilical hernia is not well supported by a belt under 
ordinary conditions.  In fact, during the June 2001 VA 
examination, the veteran reported that he had not worn a 
truss or felt the need to wear a truss for at least two 
years.  While subsequently, during the October 2002 hearing, 
the veteran testified that he has regularly worn a belt for 
his hernia since service, he also stated that the belt "does 
help me" and that "sometimes it keeps the pain, sometimes 
it don't."  Furthermore, the record shows that the veteran 
has never had surgery on his hernia so it could not be 
considered postoperative.  The Board also notes that the fact 
that the veteran has not had surgery on his hernia suggests a 
less serious disability.  Thus, the Board finds that the 
veteran's hernia does not meet the criteria for a rating in 
excess of 20 percent under DC 7339, and it is questionable 
whether the 20 percent rating is currently supported by the 
evidence.  

Notably, the rating criteria under DC 7339 evaluate 
"postoperative" symptomatology.  There is no evidence that 
the veteran underwent surgery on his hernia in this case.  
Even if there was evidence that the veteran's umbilical 
hernia was postoperative and not well supported by a belt 
under ordinary conditions, during the June 2001 examination 
the umbilical hernia was reportedly 4 cm x 3.5 cm x 2.5 cm 
and the veteran stated that his hernia was no larger than it 
was during the February 1997 examination.  Also, during the 
February 1997 examination the examiner described the 
veteran's hernia as "small" and "the size of a fingertip."  
Although the veteran has complained over the years that his 
hernia had gotten larger, the medical evidence did not seem 
to support his complaints.  In the absence of objective 
findings that the veteran's umbilical hernia is "large" and 
not supported by a belt there is no basis for assigning a 
higher rating under DC 7339.  As the criteria for the next 
higher, 40 percent rating are not met, it logically follows 
that the criteria for any higher evaluation likewise are not 
met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Looking to DC 7338, a 30 percent rating is 
available for an inguinal hernia that is not readily 
reducible.  In this case, although the veteran has not had 
surgery on his umbilical hernia, it has been suggested to him 
by medical professionals, so it is not considered unoperable.  
Moreover, the veteran has worn a belt for years, and the 
evidence supported findings that the belt was more often than 
not helpful.  Thus, the Board finds no basis for a higher 
rating by analogy to an inguinal hernia under DC 7338.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the residuals of the veteran's umbilical hernia, standing 
alone, cause marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In conclusion, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 20 
percent for an umbilical hernia, and the appeal is denied.




ORDER

Service connection for residuals of an injury to the left 
lower abdomen/groin area injury is denied.

A disability rating greater than 20 percent for umbilical 
hernia is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


